 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   JOSE RAMIRO LEON,                                  No. 1:19-cv-01396-DAD-JLT
11                      Plaintiff,
12           v.                                         ORDER REMANDING ACTION TO THE
                                                        KERN COUNTY SUPERIOR COURT
13   HENNY PENNY CORPORATION,                           PURSUANT TO THE STIPULATION OF
                                                        THE PARTIES
14                      Defendant.
                                                        (Doc. No. 17)
15
     EMPLOYERS ASSURANCE
16   COMPANY, INC.,
17                      Intervenor Plaintiff,
18           v.
19   HENNY PENNY CORPORATION,
20                      Defendant.
21

22           On November 25, 2019, the parties stipulated to remand of this action to the Kern County
23   Superior Court, where this action was originally filed. (Doc. No. 17.) Accordingly, and pursuant
24   to the parties’ stipulation, this action is remanded and the Clerk of the Court is directed to close
25   this case.
26   IT IS SO ORDERED.
27
         Dated:    November 26, 2019
28                                                         UNITED STATES DISTRICT JUDGE
                                                       1
